UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form 10-K (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-51152 PETROHUNTER ENERGY CORPORATION (Exact name of registrant as specified in its charter) Maryland 98-0431245 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 910-16th Street, Suite208 Denver, Colorado (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code: (303)859-6666 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.001par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.¨ Yesý No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. ¨ Yesý No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ¨ YesýNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ý Yes¨ No Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting companyý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoý State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $2,996,108 as of March 31, 2012. As of December 16, 2013, the registrant had 439,373,853 shares of common stock outstanding. FORWARD-LOOKING STATEMENTS Certain statements contained in this Annual Report constitute “forward-looking statements”. These statements, identified by words such as “plan”, “anticipate”, “believe”, “estimate”, “should”, “expect” and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements reflect the current views of management with respect to future events and are subject to risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from those described in the forward-looking statements. Such risks and uncertainties include those set forth under the caption “Management’s Discussion and Analysis of Financial Condition and Results of Operation” and elsewhere in this Annual Report. We do not intend to update the forward-looking information to reflect actual results or changes in the factors affecting such forward-looking information. We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (the “SEC”). All subsequent written and oral forward-looking statements attributable to us, or persons acting on our behalf, are expressly qualified in their entirety by the cautionary statements. We assume no duty to update or revise our forward-looking statements based on changes in internal estimates or expectations or otherwise. CURRENCIES All amounts expressed herein are in U.S.dollars. 2 PETROHUNTER ENERGY CORPORATION FORM10-K FOR THE FISCAL YEAR ENDED SEPTEMBER 30, 2012 INDEX Page PARTI Item 1. Business4 4 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 10 Item 4. Mine Safety Disclosures 10 PARTII Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 6. Selected Financial Data 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 15 Item 8. Financial Statements and Supplementary Data. 15 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 38 Item 9A. Controls and Procedures 38 Item 9B. Other Information 39 PARTIII Item 10. Directors, Executive Officers and Corporate Governance 39 Item 11. ExecutiveCompensation 41 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 42 Item 13. Certain Relationships and Related Transactions, and Director Independence 44 Item 14. Principal Accounting Fees and Services 46 PARTIV Item 15. Exhibits, Financial Statement Schedules 47 3 PARTI ITEM1. BUSINESS General PetroHunter Energy Corporation (collectively, with its subsidiaries, referred to herein as “PetroHunter”, “Company”, “we”, “us” or “our”), formerly Digital Ecosystems Corp. (“Digital”), is an oil and gas exploration company, which currently holds oil and gas interests located in the Beetaloo Basin in the Northern Territory in Australia, as well as wellbores in the Piceance Basin of Western Colorado.Since our inception in 2005, our business activities have been financed by raising capital through the sale of common stock, and through the issuance of notes and convertible notes. Digital was incorporated on February21, 2002, under the laws of the State of Nevada. On February10, 2006, Digital entered into a Share Exchange Agreement (the “Agreement”) with GSL Energy Corporation (“GSL”) and certain shareholders of GSL pursuant to which Digital acquired more than 85% of the issued and outstanding shares of common stock of GSL, in exchange for shares of Digital’s common stock. On May12, 2006, the parties to the Agreement completed the share exchange and Digital changed its business to the business of GSL. Subsequent to the closing of the Agreement, Digital acquired all the remaining outstanding stock of GSL, and effective August14, 2006, Digital changed its name to PetroHunter Energy Corporation and reincorporated under the laws of the State of Maryland. In October 2006, GSL Energy Corporation changed its name to PetroHunter Operating Company. As a result of the Agreement, GSL became a wholly-owned subsidiary of PetroHunter. Since this transaction resulted in the former shareholders of GSL acquiring control of PetroHunter, for financial reporting purposes the business combination was accounted for as an additional capitalization of PetroHunter (a reverse acquisition with GSL as the accounting acquirer). Falcon Australia In March 2006, GSL acquired a 50% interest in four exploration permits held by Sweetpea Petroleum Pty Ltd. (“Sweetpea”), an Australian corporation; and effective January1, 2007, we acquired 100% of the common shares of Sweetpea from MAB Resources, LLC (“MAB”), a Delaware limited liability company which is also in the business of oil and gas exploration and development, and was at the time our largest shareholder. In September 2008, Sweetpea sold 50% of its original 100% working interest in the four exploration permits to Falcon Oil & Gas Ltd. (“Falcon”). Falcon established a subsidiary, Falcon Oil & Gas Australia Limited (“Falcon Australia”), to hold this interest. An additional 25% interest in the permits was sold to Falcon in June 2009.In April 2010, Sweetpea exchanged its remaining 25% interest in the permits for 25% of the then outstanding shares of Falcon Australia in order to consolidate the interest in this property to facilitate its further financing.In September 2010, Falcon Australia completed a private placement of its shares, thus diluting the ownership interests of Sweetpea and Falcon. On July 17, 2013, Sweetpea closed on the sale of its approximate 24% interest in Falcon Australia to Falcon, which immediately prior to the sale owned a 72.68% interest in Falcon Australia.Immediately after the purchase from Sweetpea, Falcon owned 96.90% of the issued share capital of Falcon Australia. Consideration for Sweetpea’s Falcon Australia shares consisted of $3 million in cash and 97.86 million Falcon shares (the “Falcon Shares”).Based on Falcon’s share price of CAD $0.20 at the time the share purchase was agreed between the parties, the total value of the consideration was approximately CAD $22.6 million or approximately USD $21.7 million.The Falcon Shares represent approximately 10.6% of Falcon’s issued share capital as of September 30, 2013. The Falcon Shares are subject to an escrow agreement whereby the Shares are locked up for three years, with Sweetpea being permitted to sell 15% each year during theperiod in which the shares are restricted through the escrow agreement, subject to certain conditions. Falcon is an international oil and gas company engaged in the acquisition, exploration and development of conventional and unconventional oil and gas assets, with the current portfolio spread between Australia, South 4 Africa and Hungary. Falcon is incorporated in British Columbia, Canada, and headquartered in Dublin, Ireland with a technical team based in Budapest, Hungary. EPs 136 and 143 On August 28, 2012, Sweetpea received confirmation that Exploration Permits 136 and 143 (EPs 136 and 143) had been granted by and formally lodged with the Northern Territory of Australia.EPs 136 and 143 cover approximately 1.5 million acres in the Beetaloo Basin and are adjacent to EPs 76, 99 and 117, which are currently owned by Falcon Australia. As of September 16, 2011, Sweetpea entered into a Joint Venture and Operating Agreement ("JVOA")with Paltar Petroleum Limited (“Paltar”), pursuant to which Paltar agreed to providefunding as stated in the JVOAfor the permits and the initial work program expenses required under EPs 136 and 143 in exchange for a 50% ownership interest in the EPs.Paltar is controlled by Marc Bruner, a significant shareholder of the Company. We have an application for a third exploration permit, EP 197, covering approximately 300,000 acres.This application remains in process. Buckskin Mesa Project -Piceance Basin, Colorado The Buckskin Mesa Project area was purchased on September 17, 2005 from MAB, subject to certain agreements with Daniels Petroleum Company (“DPC”).The property is located in the northern part of the Piceance Basin in Rio Blanco County, Colorado.The acquisition included 20,000net acres and six previously drilled wells that were shut-in. PetroHunter drilled five wells on this acreage during the years ended September 30, 2007 and 2008. We attempted to complete three of these wells in the quarter ending March 31, 2009; however, we were not successful in completing these three wells. All eleven wells are currently shut-in or temporarily abandoned.We returned the leases to DPC subsequent to December 31, 2010. We continue to own and are the operator of record of eleven well bores and surrounding spacing acreage in the Piceance Basin, but such assets are pledged to secure the repayment of debt.We hope to find one or more buyers for these assets to reduce the related debt. Competition We operate in the highly competitive oil and gas areas of acquisition and exploration, areas in which other competing companies have substantially larger financial resources, operations, staffs and facilities. Such companies may be able to pay more for prospective oil and gas properties or prospects and to evaluate, bid for and purchase a greater number of properties and prospects than our financial or human resources permit. Employees At December 16, 2013, we had two full time equivalent employees. Environmental Regulation We are affected by environmental regulations through our ownership of our well bores and spacing acreage.Exploration and drilling activities from wells and natural gas facilities, including the operation and construction of pipelines, plants and other facilities for transporting, processing, treating or storing oil, natural gas and other products are subject to stringent federal, state and local laws and regulations governing environmental quality, including those relating to oil spills and pollution control, that are constantly changing. Compliance with existing federal, state and local laws, rules and regulations governing the release of materials in the environment or otherwise relating to the protection of the environment, could have a material effect upon our business operations, capital expenditures, operating results or competitive position. 5 Availability of Information Our annual report on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, as well as any amendments to such reports and all other filings pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 are available free of charge to the public on the Company’s website at http://petrohunter.com. To access the Company’s SEC filings, select “SEC FILINGS” under the INVESTOR RELATIONS tab on the Company’s website. You may also request a copy of these filings at no cost by making written or telephone requests for copies to our principal executive offices at PetroHunter Energy Corporation, Investor Relations, 910 16th Street, Suite 208 Denver, CO 80202. The telephone number is (303)859-6666.Our periodic and current reports filed with the SEC can be found on the SEC’s website at www.sec.gov. ITEM1A. RISK FACTORS Risks Related to Our Business We have a limited operating history and have generated only very limited revenues. We have incurred significant losses and will continue to incur losses for the foreseeable future.If we fail to secure significant sources of funding in the short term, we may not be able to continue in existence. The report of our independent registered public accounting firm on the financial statements for the years ended September 30, 2012 and 2011 includes an explanatory paragraph relating to significant doubt and uncertainty of our ability to continue as a going concern.We have an accumulated deficit of $299,935,194 as of September 30, 2012 and generated losses of $6,947,603 for the year then ended. During the 2012 fiscal year and continuing to the present, we did not own any revenue producing assets and thus do not have the ability to generate sufficient cash flows to provide working capital to pay overhead expenses. As a result of severe cash flow constraints, we have experienced substantial difficulties in meeting our short term cash needs, particularly in relation to our past due financing and vendor commitments. Substantially all of our assets are pledged, and extreme volatility in energy pricing is creating great difficulties in the capital markets and have greatly hindered our ability to raise debt and/or equity capital. Further, as the result of a series of asset sale transactions, we no longer have proven reserves, which will increase our difficulties in obtaining any financing. During the two years ended September 30, 2012, and 2011 we obtained minimal debt financing from related parties and through a Joint Venture relationship with a related party, which we expect will not continue to produce cash flows in the near future. Our current liabilities exceeded our current assets by $17,768,504 as of September 30, 2012.Our cash balance resulted from the sale of marketable equity securities we received in conjunction with the sale of assets to a related party. We have completed several significant asset dispositions during the past years, which leaves us with two primary projects that are both undeveloped and subject to substantial risks. During the years ended September 30, 2012 and 2011, we experienced significant dispositions of assets, through sales and other transactions. These dispositions of assets resulted from our inability to maintain certain financial commitments and fund our ongoing operations.These dispositions of non-core assets have resulted in our development risks being concentrated in two primary projects in Australia and Colorado, which are both undeveloped and at this stage without proved reserves associated with them. A related party controls a significant percentage of our outstanding common stock, which may enable it to control many significant corporate actions and may prevent a change in control that would otherwise be beneficial to our stockholders. Entities related to or controlled by Christian Russenberger beneficially owned approximately 27.2% of our common stock as of December 10, 2013.The control and/or significant influence held by this shareholder may have a substantial impact on matters requiring the vote of common shareholders, including the election of our directors and most of our corporate actions. Such control could delay, defer or prevent others from initiating a potential merger, takeover or other change in control that might benefit us and our shareholders. Such control could adversely affect the voting and other rights of our other shareholders and could depress the market price of our common stock. 6 Christian Russenberger, a related party and significant shareholder, is President of Global Project Finance AG, our most significant creditor. Our convertible debentures could significantly dilute the interests of shareholders. Our 8.5% convertible debentures, in the aggregate principal amount of $6,956,292are presently convertible into shares of our common stock at any time prior to their maturity dates at conversion prices of $0.10 and $0.15, subject to adjustments for stock splits, stock dividends, stock combinations and other similar transactions.The conversion prices of the convertible debentures could be further lowered, perhaps significantly, in the event of our issuance of common stock below the convertible debentures’ conversion price, either directly or in connection with the issuance of securities that are convertible into, or exercisable for, shares of our common stock. In addition, to date we have issued five-year warrants to the holders of the convertible debentures.The warrant holders are entitled to purchase an aggregate of 52,113,023 shares of our common stock at exercise prices ranging from $0.12 to $0.28 per share, inclusive of warrants issued in consideration of certain waivers and amendments during our fiscal years ended September 30, 2012 and 2011.Both the number of warrants and the exercise price are subject to potential adjustments which could result in further dilution to our stockholders. Neither the convertible debentures nor the warrants establish a “floor” that would limit reductions in the conversion price of the convertible debentures or the exercise price of the warrants that may occur under certain circumstances. Correspondingly, there is no “ceiling” on the number of shares that may be issuable under certain circumstances under the anti-dilution adjustment in the convertible debentures and warrants.Accordingly, our issuance of the convertible debentures and warrants could significantly dilute the interests of our shareholders. We are required to accrue significant amounts of interest payable on our portfolio of debt. Through a series of waivers and amendments we are no longer currently required to make interest payments on the majority of our debt portfolio. However we continue to accrue approximately $4,200,000 in interest expense on our debt portfolioon an annual basis. If we do not have cash to make interest payments at the time these interest accruals come due we may have to issue additional shares of our common stock, warrants, and or options. The issuance of shares upon exercise of outstanding warrants and options may cause immediate and significant dilution to our existing stockholders. As of September 30, 2012, we have issued warrants and options to purchase a total of 123,858,023 shares of common stock.The issuance of shares upon exercise of warrants and options may result in significant dilution to the interests of our existing stockholders. Our officers, directors and advisors are engaged in other businesses, which may result in conflicts of interest. Certain of our officers, directors, and advisors also serve as directors of other companies or have significant shareholdings in other companies.To the extent that such other companies participate in ventures in which we may participate, or compete for prospects or financial resources with us, these officers and directors will have a conflict of interest in negotiating and concluding terms relating to the extent of such participation.In the event that such a conflict of interest arises at a meeting of the Board of Directors, a director who has such a conflict must disclose the nature and extent of his interest to the Board of Directors and abstain from voting for or against the approval of such participation or such terms. We depend on a limited number of key personnel who would be difficult to replace. We depend on the performance of our executive officer and principal accounting officer. The loss of our key employees could negatively impact our ability to execute our strategy.We do not maintain key person life insurance policies on our employees. 7 Substantially all of our oil and gas interests are located in the Piceance Basin of Western Colorado and in the Northern Territory in Australia, making us vulnerable to specific risks associated with operating in these geographic areas. We may be exposed to the effect of seasonal weather conditions, lease stipulations, delays or interruptions of production from these areas caused by significant governmental regulation, transportation capacity constraints, the availability and capacity of compression and gas processing facilities, curtailment of production or interruption of transportation of natural gas produced from the wells in these areas, as well as the remoteness and lack of infrastructure in the case of the Australian properties. We have limited control over activities on our oil and gas properties as we do not operate or do not intend to operate. As we do not operate all of the properties in which we own an interest, we do not have control over normal operating procedures, expenditures or future development of underlying properties. We are subject to various risks associated with our equity interest in Australia. A significant portion of our remaining assets are in Australia, which subjects us to various risks associated with doing business in a foreign country. These risks include, among other things: · governmental and regulatory requirements unique to the country; · exposure to foreign currency losses; · foreign taxation requirements, which can differ significantly from U.S. regulations; · local economic and/or political instability; and · potential difficulties in our ability to expatriate cash and/or assets to the U.S. These risks are beyond our control, and could result in material adverse consequences to us. Risks Relating to the Oil and Gas Industry We are subject to various risks associated with the oil and gas industry, summarized as follows: · Drilling for and producing natural gas and oil are high-risk activities with many uncertainties that could adversely affect our business, financial condition or results of operations. · Competition in the oil and gas industry is intense, and many of our competitors have greater financial, technological and other resources than we do, which may adversely affect our ability to compete. · Our industry is heavily regulated which increases our cost of doing business and decreases our profitability. · Our operations must comply with complex environmental regulations that may have a material adverse effect on our business. Risks Related to Our Common Stock We are subject to various risks in respect to our common stock, summarized as follows: · Our stock price and trading volume may be volatile, which could result in losses for our stockholders. · Our common stock may not meet the criteria necessary to qualify for listing on one or more particular stock exchanges on which we seek or desire a listing. Even if our common stock does meet the criteria, it is possible that our common stock will not be accepted for listing on any of these exchanges. · Our common stock may be thinly traded, and therefore, an investor may not be able to easily liquidate his or her investment. · We have not and do not anticipate paying dividends on our common stock. 8 ITEM1B. UNRESOLVED STAFF COMMENTS Not Required by Form 10-K for Smaller Reporting Companies. ITEM2. PROPERTIES Location and Characteristics Our headquarters are located at 910 16th Street, Suite 208, Denver, Colorado, 80202.We currently occupy approximately 100 square feet of space and annual rent expense amounts to approximately $3,300. As of September 30, 2012, we owned eleven well bores in the Buckskin Mesa and a 24% interest in the Beetaloo Basin project (7,000,000 gross and 1,750,000 net acres), through an equity investment in Falcon Australia.We also own a 50% interest in two exploration permits related to approximately 1,500,000 gross acres which are also in the Beetaloo Basin. Plan of Operations In fiscal 2012, we continued to focus on pursuing our applications for exploration permits in Australia, as well as pursuing opportunities related to these permits in the Beetaloo Basin. Upon the grant of these permits in August 2012, our focus was with our Joint Venture partner to seek out on opportunities on the prospect acreage. We will continue to pursue opportunities to realize some type of return in our Buckskin Mesa wellbores. We will continue to attempt to further reduce operating costs and attempt to reduce/renegotiate our debt, accounts payable and other liabilities. Oil and Gas Reserves As of September 30, 2012 and 2011, we had no oil and gas reserves. Production Volumes, Average Sales Prices and Average Production Costs During the years ended September 30, 2012, 2011 and 2010, we did not have any oil or gas production. Productive Wells As of September 30, 2012 and 2011, we did not have any producing wells. Oil and Gas Drilling Activities During the years ended September 30, 2012 and 2011, we did not participate in any drilling activity. Oil and Gas Interests As of September 30, 2012 and 2011, we had no interests in any undeveloped acreage positions. Undeveloped acreage refers to acreage that has not been placed in production. Impairment of Oil and Gas Properties Costs capitalized for properties accounted for under the full cost method of accounting are subjected to a ceiling test limitation to the amount of costs included in the cost pool by geographic cost center. Costs of oil and gas properties may not exceed the ceiling which is an amount equal to the present value, discounted at 10%, of the estimated future net cash flows from proved oil and gas reserves plus the cost, or estimated fair market value, if lower, of unproved properties. Should capitalized costs exceed this ceiling, impairment expense equal to the costs exceeding the ceiling is recognized. 9 Depreciation, Depletion, Amortization and Accretion Depreciation expense was $1,808 in 2012 and $1,472 in 2011. We did not record any depletion, amortization or accretion during the 2012 or 2011 periods. ITEM3. LEGAL PROCEEDINGS As of the date of this report, there are no legal proceedings filed or threatened (to our knowledge) against or involving the Company. ITEM4. MINE SAFETY DISCLOSURES Not applicable. PARTII ITEM5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock commenced trading on the OTC bulletin board on April20, 2005, under the symbol “DGEO,” and has been trading under the symbol “PHUN” since August21, 2006. The following table sets forth the high and low bid prices per share of our common stock, as reported on the OTC Link for the periods indicated. Quarter Ended High Low December 31, 2010 March 31, 2011 June 30, 2011 September 30, 2011 December 31, 2011 March 31, 2012 June 30, 2012 September 30, 2012 On December 13, 2013 the last sale price forour common stock was $0.0075. Holders and Dividends We have neither declared nor paid cash dividends on our capital stock and do not anticipate paying cash dividends in the foreseeable future. Our current policy is to retain cash to finance operations. Our Board of Directors will determine future declaration and payment of dividends, if any, in accordance with applicable corporate law. As of December 10, 2013, there were 207 record holders of our common stock. Recent Sales of Unregistered Securities There were no sales of unregistered securities during the quarter ended September 30, 2012. ITEM6. SELECTED FINANCIAL DATA Not Required by Form 10-K for Smaller Reporting Companies. 10 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read in conjunction with our consolidated financial statements and notes appearing elsewhere in this Form10-K. Results of Operations - Year Ended September 30, 2012 versus Year Ended September30, 2011 Oil and Gas Revenues – Oil and gas revenues were $nil and$nil for the fiscal years ended September 30, 2012 and 2011, respectively. We sold our only revenue producing assets as of December 1, 2008. Other Operating Expenses – Other operating expenses increased $407,900 or 100% in 2012 to $407,900 from $nil in the 2011 period. Other operating expenses related to accrued liabilities recorded in connection with mechanical integrity tests and liabilities accrued in connection withfines levied against the Company by the Colorado Oil and Gas Conservation Commission (“COGCC”). General and Administrative –During 2012, general and administrative expenses were $1,369,938as compared to $1,439,461 in fiscal 2011, representing a decrease of $69,523 or 5%. The following table highlights significant general and administrative expenses for the respective periods: Period Ending September 30, Change Payroll $ $ $ 22% Consulting legal and professional ) 0% Stock - based compensation expense ) -31% Investor relations - ) -100% Insurance, office and other ) -21% Total $ $ $ ) -5% Payroll Expense – As of September 30, 2012, the rightsizing of our labor force was complete as we had reduced the workforce from 30 full time equivalents as of March 31, 2009 to two full time equivalents.Payroll expense increased $107,698 from the prior year due to increases in salary accruals primarily related to the payment of directors fees for the five directors of our wholly owned subsidiary, Sweetpea. Consulting legal and professional fees – Decreased $308 or 0%. Included in this expense category are legal expenses both domestic and in Australia, as well as domestic professional fees and consulting fees incurred in Australia. Essentially unchanged from the prior period, current period costs were due to the Company’s continued efforts related to the sale of its interests in the Beetaloo Basin prospect coupled with efforts to obtain two exploration permits in Australia which were granted to us in August 2012. Stock-Based Compensation– Decreased to $145,459 in 2012 from $211,888 in 2011, a decrease of $66,429. This 31% decrease results from grants of options during the period being valued at a lower intrinsic value caused by significant declines in the value of our common stock. Investor Relations – Decreased to $0 in 2012 from $289 in 2011. This 100% decrease is due primarily to our focus on expense management and the status of our business. Insurance, Office and Other – Decreased to $424,222 in 2012 from $534,417 in 2011 a decrease of $110,195.This 21% decrease is primarily due to decreases in our insurance coverage for directors and officers, and a decrease in accounting and audit fees. Depreciation, Depletion, Amortization and Accretion – Depreciation expense was $1,808 in 2012 and $1,472 in 2011, respectively, related to furniture and equipment. We did not record any depletion, amortization or accretion during the 2012 and 2011 periods. 11 Other Costs and Expenses Interest Expense – During 2012, interest expense was $5,561,085 in comparison to $5,501,282incurred in 2011. The $59,803 increase in interest expense, or 1% during the 2012 period, results from a true-up of interest rates on our largest debt instruments, partially offset by interest rate reductions in connection with amendments to existing debt instruments in March 2010 and non-cash charges incurred in connection with this debt restructure in the 2010 period, offset by non-cash interest charges incurred in the current period related to our settlement related to amounts included in other accrued liabilities and as described more fully herein. Net Loss –Our net loss of $6,947,603 in 2012 compared to the loss of $7,013,787 in 2011 represents a decrease of $66,184 or 1%, resulting from a decrease in General and Administrative expenses as delineated above, income from the Company’s joint venture, and gain from equity method investment, offset by other operating expenses. Going Concern The report of our independent registered public accounting firm on the financial statements for the years ended September 30, 2012 and 2011 includes explanatory paragraphs relating to substantial doubt and uncertainty of our ability to continue as a going concern.We have generated a cumulative net loss of $299,935,194 and our current liabilities exceeded our current assets by $17,768,504 as of September 30, 2012. For our 2014 fiscal year, we expect that we will be able to fund, on a very limited basis, overhead expenses from the proceeds of sales of our Falcon shares. We do not believe we will be investing cash in our properties in the foreseeable future. Our ability to establish ourselves as a going concern is dependent upon our ability to obtain additional funding in order to finance our planned operations. Management continues to negotiate with the Company’s various creditors.However, our ability to establish ourselves as a going concern is dependent upon our ability to either refinance our currently outstanding obligations or obtain additional funding and there are no assurances either of these can occur in the foreseeable future. Plan of Operation Colorado In fiscal year 2014, we will continue to focus on exploring alternative financing and/or working interest partners to further explore opportunities related to our eleven wellbores in the Buckskin Mesa. Australia During fiscal 2014, with our joint venture partner we plan to focus on executing and implementing a strategy for our participation in exploration and development efforts in the BeetalooBasin project area located in Australia where we own with our Joint Venture Partner two exploration permits related to 1.5 million acres. We will continue to pursue the grant of an additional pending permit application in the Beetaloo Basin. Liquidity and Capital Resources Our most recent year ended September 30, 2012 continued to be a year of significant transition for us. Our cash flows from operations continued to be insufficient for us to meet our operating commitments.Given these circumstances, our primary goal during 2012 was to ensure liquidity to continue in existence, and further our exploration activities, on a limited basis, on our remaining properties. We continued to seek financing transactions, and to seek development partners for our Buckskin Mesa Project in Colorado and with our Joint Venture Partner in the Beetaloo Basin Project in Australia. Working Capital Working capital is the amount by which current assets exceed current liabilities, and our working capital deficit is the result of having current liabilities in excess of our current assets. Our working capital is impacted by changes in our ongoing operating costs, along with the timing of operating cash receipts and disbursements, borrowings of and payments toward debt, expenditures for and sales of oil and gas properties, and increases and decreases in other 12 assets involving cash. We are in default of the underlying debt instruments included in current liabilities, and penalty interest is accruing on this debt. As of September 30, 2012, our current liabilities exceed our current assets by$17,768,504 and we had an unrestricted cash balance of $61,018. As of September30, 2011 our current liabilities exceed our current assets by $14,561,719 and we had an unrestricted cash balance of $65,759; accordingly our working capital deficit increased by $3,206,785 during 2012 primarily as a result of the decreases in the value of our remaining current assets coupled with increases in current liabilities, specifically accrued interest recorded in connection with the settlement of contingent liabilities. Cash Flow – Year Ended September 30, 2012 versus Year Ended September 30, 2011 Net cash used in or provided by operating, investing and financing activities for the years ended September 30, 2012 and 2011 were as follows: Year Ended September30, Net cash (used) in operating activities $ ) $ ) Net cash provided by investing activities $ $ Net Cash (Used in) Operating Activities.Net cash used in operating activities of $701,377 and $945,286 for the years ended September 30, 2012 and 2011, respectively, are attributable to our net income adjusted for non-cash charges as presented in the consolidated statements of cash flows and changes in working capital as discussed above. Net Cash Provided by Investing Activities. Net cash provided by investing activities decreased by $238,785 in 2012 as compared to 2011. The decrease in cash provided is primarily attributed to a decrease in the number of shares of our marketable securities sold to fund our operations during the 2012 period, partially offset by cost recovery of certain oil and gas properties. Financing Transactions We did not enter into any financing transactions during the fiscal years ended September 30, 2012 and 2011. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements. Critical Accounting Policies and Estimates We believe the following critical accounting policies affect our more significant judgments and estimates used in the preparation of our Financial Statements. Oil and Gas Properties The Company utilizes the full cost method of accounting for its oil and gas properties. Under this method, subject to a limitation based on estimated value, all costs associated with property acquisition, exploration and development, including costs of unsuccessful exploration, are capitalized within a cost center on a by country basis. No gain or loss is recognized upon the sale or abandonment of undeveloped or producing oil and gas properties unless the sale represents a significant portion of oil and gas properties and the gain significantly alters the relationship between capitalized costs and proved oil and gas reserves of the cost center. Depreciation, depletion and amortization of oil and gas properties are computed on the units-of-production method based on proved reserves. Amortizable costs include estimates of future development costs of proved undeveloped reserves. 13 Capitalized costs of oil and gas properties may not exceed an amount equal to the present value, discounted at 10%, of the estimated future net cash flows from proved oil and gas reserves plus the cost, or estimated fair market value, if lower, of unproved properties. Should capitalized costs exceed this ceiling, an impairment is recognized. The present value of estimated future net cash flows is computed by applying the average of first-day-of-the-month oil and gas prices during the 12-month fiscal period, to estimated future production of proved oil and gas reserves as of year-end, less estimated future expenditures to be incurred in developing and producing the proved reserves and assuming continuation of existing economic conditions. As of September 30, 2012 and 2011 we had no capitalized costs or reserves. Asset Retirement Obligation Asset retirement obligations associated with tangible long-lived assets are accounted for in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 410, “Accounting for Asset Retirement Obligations.” The estimated fair value of the future costs associated with dismantlement, abandonment and restoration of oil and gas properties is recorded generally upon acquisition or completion of a well. The net estimated costs are discounted to present values using a risk adjusted rate over the estimated economic life of the oil and gas properties. Such costs are capitalized as part of the related asset. The asset is depleted on the units-of-production method on a field-by-field basis. The liability is periodically adjusted to reflect (1)new liabilities incurred, (2)liabilities settled during the period, (3)accretion expense, and (4)revisions to estimated future cash flow requirements. The accretion expense is recorded as a component of depreciation, depletion, amortization and accretion expense in the accompanying consolidated statements of operations. Share - Based Compensation We use the Black-Scholes option-pricing model and the straight-line attribution approach to determine the fair-value of stock-based awards in accordance with FASB ASC 718, “Compensation.” The option-pricing model requires the input of highly subjective assumptions, including the option’s expected life and the price volatility of the underlying stock. The Company’s expected term represents the period that stock-based awards are expected to be outstanding and is determined based on historical experience of similar awards, giving consideration to the contractual terms of the stock-based awards, vesting schedules and expectations of future employee behavior as influenced by changes to the terms of its stock-based awards. The expected stock price volatility is based on the Company’s historical stock prices. Impairment We apply the provisions of FASB ASC 360, “Property Plant and Equipment,” which addresses financial accounting and reporting for the impairment or disposal of long-lived assets.FASB ASC 360 requires a long-lived asset to be sold to be classified as “held for sale” in the period in which certain criteria are met, including that the sale of the asset within one year is probable.FASB ASC 360 also requires that the results of operations of a component of an entity that either has been disposed of or is classified as held for sale be reported in discontinued operations if the operations and cash flows of the component have been or will be eliminated from the Company’s ongoing operations. The Company periodically reviews the carrying value of its long-term assets in relation to historical results, current business conditions and trends to identify potential situations in which the carrying value of assets may not be recoverable.If such reviews indicate that the carrying value of such assets may not be recoverable, the Company would estimate the undiscounted sum of the expected cash flows of such assets to determine if such sum is less than the carrying value of such assets to ascertain if impairment exists. If an impairment exists, the Company would determine the fair value by using quoted market prices, if available for such assets, or if quoted market prices are not available, the Company would discount the expected future cash flows of such assets. Marketable Securities Wereceived marketable equity securities as consideration from the sale of certain of our oil and gas properties, and account for them in accordance with FASB ASC 320, “Accounting for Certain Investments in Debt and Equity Securities.”We account for marketable securities by marking to market with unrealized gains and losses reflected 14 as a component of Other Comprehensive Income, until such gains or losses become realized, at which time they are then recognized in our statement of operations. In addition, in circumstances where significant price declines are experienced subsequent to the balance sheet date, we consider whether such declines are other than temporary, after considering our expected holding period, we may record a provision for impairment in the event we do not expect the value of the securities to recover from such a decline in market value. We consider our accounting for marketable securities to involve significant management judgment that is subject to estimation. Recently Issued Accounting Pronouncements In February2013, the FASB issued Accounting Standards Update (“ASU”) No.2013-02 “Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income,” which requires the Company to report the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income on the Company’s consolidated statement of comprehensive income if the amount being reclassified is required under U.S.GAAP to be reclassified in its entirety to net income. This update does not change the current requirements for reporting net income or other comprehensive income in the consolidated financial statements of the Company, but does require the Company to provide information about the amounts reclassified out of accumulated other comprehensive income by component.This standard is effective prospectively for reporting periods beginning after December 15, 2012.We are currently evaluating the impact of adopting this guidance. In February 2013, the FASB issued ASU No.2013-04, “Obligations Resulting from Joint and Several Liability Arrangements for Which the Total Amount of the Obligation Is Fixed at the Reporting Date,” which requires an entity to measure obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this guidance is fixed at the reporting date, as the sum of the amount the reporting entity agreed to pay on the basis of its arrangement among its co-obligors and any additional amount the reporting entity expects to pay on behalf of its co-obligors. The guidance in this ASU also requires an entity to disclose the nature and amount of the obligation as well as other information about those obligations. The standard is effective for fiscal years, and interim periods within those years, beginning after December 15, 2013.We are currently evaluating the impact of adopting this guidance. In March 2013, the FASB issued ASU No. 2013-05, “Parent's Accounting for the Cumulative Translation Adjustment upon Derecognition of Certain Subsidiaries or Groups of Assets within a Foreign Entity or of an Investment in a Foreign Entity.” This ASU addresses the accounting for the cumulative translation adjustment when a parent either sells a part or all of its investment in a foreign entity or no longer holds a controlling financial interest in a subsidiary or group of assets that is a nonprofit activity or a business within a foreign entity. The guidance outlines the events when cumulative translation adjustments should be released into net income and is intended by FASB to eliminate some disparity in current accounting practice. This standard is effective prospectively for fiscal years, and interim periods within those years, beginning after December 15, 2013.We are currently evaluating the impact of adopting this guidance. In July 2013, the FASB issued,ASU No. 2013-11 “Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists” (“ASU 2013-11”).ASU 2013-11 addresses the diversity in practice that exists for the balance sheet presentation of an unrecognized tax benefit when a net operating loss carry-forward, a similar tax loss, or a tax credit carry-forward exists.Under this ASU, an unrecognized tax benefit, or portion thereof, should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward except when specific conditions are met as outlined in the ASU. When these specific conditions are met, the unrecognized tax benefit should be presented in the financial statements as a liability and should not be combined with deferred tax assets. This standard is effective for fiscal years, and interim periods within those years, beginning after December15, 2013, and should be applied prospectively to all unrecognized tax benefits that exist at the effective date.We are currently evaluating the impact of adopting this guidance. ITEM7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required by Form 10-K for Smaller Reporting Companies. ITEM8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 15 To the Board of Directors of PetroHunter Energy Corporation Denver, Colorado We have audited the accompanying consolidated balance sheets of PetroHunter Energy Corporation (the “Company”) as of September 30, 2012 and 2011, and the related consolidated statements of operations, stockholders’ (deficit) and comprehensive (loss), and cash flows for each of the years then ended. PetroHunter Energy Corporation’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall consolidated financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of PetroHunter Energy Corporation as of September 30, 2012 and 2011, and the results of its consolidated operations and its cash flows for each of the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that PetroHunter Energy Corporation will continue as a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of operations. As discussed in Note 2, certain factors indicate substantial doubt that the Company will be able to continue as a going concern. The financial statements do not include any adjustments to reflect the possible future effect on the recoverability and classification of assets or the amounts and classification of liabilities that might result from the outcome of these uncertainties. As discussed in Notes 3, 4, 5, 10 and 14, the Company has numerous significant transactions with related parties. /s/ Eide Bailly LLP Greenwood Village, Colorado December 16, 2013 www.eidebailly.com 5lvd., Ste. 1000|Greenwood Village, CO 80111-3329|TF 877.882.9856|T 303.770.5700|F 303.770.7581|EOE 16 PETROHUNTER ENERGY CORPORATION CONSOLIDATED BALANCE SHEETS September 30, ASSETS Current Assets Cash and cash equivalents $ $ Receivables Restricted marketable securities — Prepaid expenses and other assets TOTAL CURRENT ASSETS Furniture and equipment, net — — Other Assets Restricted cash Deposits and other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued expenses $ $ Convertible notes payable Notes payable–related party Accrued interest payable Accrued interest and fees payable– related party Other accrued liabilities Asset retirement obligation TOTAL CURRENT LIABILITIES Notes payable –related party Convertible notes payable Accrued interest and fees payable– related party Accrued interest payable Asset retirement obligation — TOTAL LIABILITIES Stockholders’ Deficit Preferred stock, $0.001par value; authorized 100,000,000shares; none issued — — Common stock, $0.001par value; authorized 1,000,000,000shares; 439,373,853 and 439,078,759 issued and outstanding at September 30, 2012 and 2011, respectively Additional paid-in-capital Other comprehensive (loss) ) ) Accumulated deficit ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to consolidated financial statements. 17 PETROHUNTER ENERGY CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended September30, Year Ended September30, Revenues Oil and gas revenues $ — $ — Other revenues — — Total Revenues — — Operating Expenses Other operating expense — General and administrative Depreciation expense Total operating expenses Loss from Operations ) ) Other Income (Expense) Interest income 57 Interest expense ) ) Loss on sale of marketable securities ) ) Gain recognized in connection with debt restructure — Income from Joint Venture — Gain from equity method investment — Other income (expense) ) Total other income (expense) ) ) Net Loss $ ) $ ) Net loss per common share— basic and Diluted $ ) $ ) Weighted average number of common Shares outstanding— basic and diluted See accompanying notes to consolidated financial statements 18 PETROHUNTER ENERGY CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ (DEFICIT) AND COMPREHENSIVE LOSS Common Stock Shares Amount Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Income (Loss) Total Stockholder's (Deficit) Total Comprehensive Loss Balance, September 30, 2009 $ $ $ ) $ — $ ) $ ) Common Stock Issued in connection with modification of terms related party debt — — — Additional Paid in Capital associated with debt forgiveness- related party — — — Additional Paid in Capital associated with re-pricing of warrants related party — Common Stock Issued in connection with debt restructure — — — Additional Paid in Capital associated with re-issuance of warrants — Other comprehensive income — Stock-based compensation — Net Loss — — — ) — ) ) Balance, September 30, 2010 $ $ $ ) $ $ ) $ ) Other comprehen-sive income — ) ) ) Stock-based compensation — Net Loss — — — ) — ) ) Balance, September 30, 2011 $ $ $ ) $ ) $ ) $ ) Other comprehensive income — Stock-based compensation — Common Stock Issued in connection with debt modification — — — Warrants Issued In Connection With Debt Modification — Net Loss — — — ) — ) ) Balance, September 30, 2012 $ $ $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements. 19 PETROHUNTER ENERGY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended September30, Year Ended September30, Cash flows used in operating activities Net loss $ ) $ ) Adjustments used to reconcile net loss to net cash used in operating activities: Stock based compensation Depreciation Gain on equity method investment ) — Loss on abandonment — Loss (gain)on sale of marketable securities Non cash interest expense incurred in connection with debt restructure forgiveness — Gain on forgiveness of debt — ) Changes in operating assets and liabilities: Receivables — Prepaid expenses and other assets Accounts payable and accrued expenses Due to related parties Net cash (used) in operating activities ) ) Cash flows provided by investing activities Proceeds from sale of oil and gas properties — Proceeds from sale of marketable securities Net cash provided by investing activities Net (decrease) in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to consolidated financial statements. 20 PETROHUNTER ENERGY CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Year Ended September30, Year Ended September30, Supplemental schedule of cash flow information Cash paid for interest $ — $ — Cash paid for income taxes $ — $ — Supplemental disclosures of non-cash investing and financing activities Common shares issued inconnection with debt forgiveness $ $ — Warrant value associated with re-pricing of stock purchase warrants issued in connection with amendments to debt instruments $ $ — Marketable securities issued in connection with settlement of related party debt $ $ — See accompanying notes to consolidated financial statements. 21 PETROHUNTER ENERGY CORPORATION NOTESTO CONSOLIDATED FINANCIAL STATEMENTS Note1— Organization and Basis of Presentation We are an oil and gas exploration company, and we currently own oil and gas leasehold interests located in Western Colorado (Piceance Basin) and in Australia (Beetaloo Basin) through our wholly-owned subsidiary, Sweetpea Petroleum Pty Ltd. (“Sweetpea”). We are incorporated in the State of Maryland. Our predecessor, Digital Ecosystems Corp. (“Digital”), was incorporated on February 21, 2002 under the laws of the state of Nevada.On February 10, 2006, Digital entered into a Share Exchange Agreement (the “Exchange Agreement”) with GSL Energy Corporation (“GSL”) and certain shareholders of GSL pursuant to which Digital acquired more than 85% of the issued and outstanding shares of common stock of GSL in exchange for shares of Digital’s common stock.The Exchange Agreement was completed on May 12, 2006.At that time, GSL’s business, which was formed in 2005 for the purpose of acquiring, exploring, developing and operating oil and gas properties, became Digital’s business and GSL became a subsidiary of Digital. Since this transaction resulted in the former shareholders of GSL acquiring control of Digital, for financial reporting purposes, the business combination was accounted for as an additional capitalization of Digital (a reverse acquisition with GSL as the accounting acquirer). Subsequent to the closing of the Exchange Agreement, Digital acquired all the remaining outstanding stock of GSL, and effective August 14, 2006, Digital changed its name to PetroHunter Energy Corporation (“PetroHunter”) and reincorporated under the laws of the state of Maryland.Likewise, in October 2006, GSL changed its name to PetroHunter Operating Company. Effective January 1, 2007, we acquired all of the common shares of Sweetpea. Unless otherwise noted in this report, any description of “us” or “we” refers to PetroHunter Energy Corporation and its subsidiaries. Financial information in this report is presented in U.S. dollars. Note2— Summary of Significant Accounting Policies Basis of Accounting – The accompanying financial statements have been prepared on the basis of accounting principles applicable to a going concern, which contemplates the realization of assets and extinguishment of liabilities in the normal course of business. The report of our independent registered public accounting firm on the financial statements for the years ended September 30, 2012 and 2011 includes an explanatory paragraph relating to substantial doubt and uncertainty of our ability to continue as a going concern.As shown in the accompanying statements of operations, we have an accumulated deficit of $299,935,194 and a net loss of $6,947,603 for the year ending September 30, 2012, and as of that date our current liabilities exceeded our current assets by $17,768,504. The Company’s ability to meet its contractual obligations and remit payment to its creditors depends on its ability to generate additional financing. PetroHunter's management continues to explore arrangements whereby it may raise additional capital through the sale of existing assets and/or through joint ventures related to its pending permit applications. However, there are no assurances the plans of the Company will result in its ability to raise funds through debt or equity financing. If the Company is unable to execute these plans it may have to curtail operations further or cease operations. Cash and Cash Equivalents– We consider investments in highly liquid financial instruments with an original stated maturity of three months or less to be cash equivalents. Other Comprehensive Income (Loss) – FASB ASC 220, “Comprehensive Income,” establishes standards for the reporting and display of comprehensive income and its components in financial statements. It requires that all items that are required to be recognized under accounting standards as components of comprehensive income be reported in the financial statement that is displayed with the same prominence as other financial statements.The Company’s comprehensive loss consists of foreign currency translation adjustments and recognized gains in connection with mark to market adjustments on its marketable securities and it is presented in the accompanying consolidated statements of stockholders’ deficit and comprehensive loss. 22 PETROHUNTER ENERGY CORPORATION NOTESTO CONSOLIDATED FINANCIAL STATEMENTS Concentration of Credit Risk – Financial instruments which potentially subject us to concentrations of credit risk consist of cash and marketable securities. We periodically evaluate the credit worthiness of financial institutions, and maintain cash accounts only with major financial institutions, thereby minimizing exposure for deposits in excess of federally insured amounts. On occasion, the Company may have cash in banks in excess of federally insured amounts. We believe that credit risk associated with cash is remote. Marketable securities credit risk is discussed later in Note 3 – Restricted Cash and Marketable Securities. Fair Value – We apply the provisions of FASB ASC 820, “Fair Value Measurements.” The carrying amounts reported in the consolidated balance sheets for cash, receivables, marketable securities, prepaid assets, accounts payable and accrued liabilities approximate fair value because of the immediate or short-term maturity of these financial instruments. Fair values of assets and liabilities measured on a recurring basis as of September 30, 2012 and 2012 included restricted and unrestricted marketable securities, recorded at fair values of $nil and $650,000, respectively, which had quoted prices in active markets for identical assets (level 1) of$nil and $650,000, respectively. Income Taxes – We record income taxes under the asset and liability method prescribed by FASB ASC 740, “Income Taxes.” Under this method, deferred tax assets and liabilities are recognized for temporary differences between the financial statement amounts and the tax basis of certain assets and liabilities by applying statutory rates in effect when the temporary differences are expected to reverse. Loss Per Common Share – We do not report fully diluted loss per common share as the effect would be anti-dilutive. Marketable Securities – Wehave accounted for marketable securities with FASB ASC 320, “Accounting for Certain Investments in Debt and Equity Securities.” We accounted for marketable securities by marking to market with unrealized gains and losses reflected as a component of Other Comprehensive Income (Loss), until such gains or losses become realized, at which time they are then recognized in our statement of operations. In addition, in circumstances where significant price declines were experienced subsequent to the balance sheet date, we considered whether such declines were other than temporary. After considering our expected holding period, we would have recorded a provision for impairment in the event we did not expect the value of the securities to recover from such a decline in market value. We considered our accounting for marketable securities to involve significant management judgment that is subject to estimation. Oil and Gas Properties– The Company historically applied the full cost method of accounting for its oil and gas properties. Under this method, subject to a limitation based on estimated value, all costs associated with property acquisition, exploration and development, including costs of unsuccessful exploration, were capitalized within a cost center on a by country basis. No gain or loss is recognized upon the sale or abandonment of undeveloped or producing oil and gas properties unless the sale represents a significant portion of oil and gas properties and the gain significantly alters the relationship between capitalized costs and proved oil and gas reserves of the cost center. Depletion of oil and gas properties was computed on the units-of-production method based on proved reserves. This includes estimates of future development costs of proved undeveloped reserves. Property and Equipment – Property and equipment are stated at cost and depreciated using the straight-line method over the estimated useful lives of the related assets approximating seven years. Reclassifications – Certain prior period amounts have been reclassified in the consolidated financial statements to conform to the current period presentation. Restricted Cash – Restricted cash consists of certificates of deposit, underlying letters of credit for exploration permits, state and local bonds. Share-Based Compensation – We use the Black-Scholes option-pricing model to determine the fair-value of stock-based awards in accordance with FASB ASC 718, “Stock Compensation.” The option-pricing model requires the input of highly subjective assumptions, including the option’s expected life and the price volatility of the underlying stock. The Company’s expected term is calculated using the plain vanilla method and represents the period that 23 PETROHUNTER ENERGY CORPORATION NOTESTO CONSOLIDATED FINANCIAL STATEMENTS stock-based awards are expected to be outstanding. The expected stock price volatility is based on the Company’s historical stock prices. Use of Estimates – The preparation of our consolidated financial statements in accordance with Generally Accepted Accounting Principles (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period. Actual results could differ materially from those estimates. Our significant estimates include the estimated life of long-lived assets, asset retirement obligation liabilities, accruals for various liabilities and the market value of securities. Asset Retirement Obligation – Asset retirement obligations associated with tangible long-lived assets are accounted for in accordance with FASB ASC 410,” Accounting for Asset Retirement Obligations.” The estimated fair value of the future costs associated with dismantlement, abandonment and restoration of oil and gas properties is recorded generally upon acquisition or completion of a well. The net estimated costs are discounted to present values using a risk adjusted rate over the estimated economic life of the oil and gas properties. Such costs are capitalized as part of the related asset. The liability is periodically adjusted to reflect (1)new liabilities incurred, (2)liabilities settled during the period, (3)accretion expense, and (4)revisions to estimated future cash flow requirements. Accretion expense is recorded as a component of depreciation, depletion, amortization and accretion expense. Recently Issued Accounting Pronouncements In February2013, the FASB issued ASU No.2013-02 “Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income,” which requires the Company to report the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income on the Company’s consolidated statement of comprehensive income if the amount being reclassified is required under U.S.GAAP to be reclassified in its entirety to net income. This update does not change the current requirements for reporting net income or other comprehensive income in the consolidated financial statements of the Company, but does require the Company to provide information about the amounts reclassified out of accumulated other comprehensive income by component.This standard is effective prospectively for reporting periods beginning after December 15, 2012.We are currently evaluating the impact of adopting this guidance. In February 2013, the FASB issued ASU No.2013-04, “Obligations Resulting from Joint and Several Liability Arrangements for Which the Total Amount of the Obligation Is Fixed at the Reporting Date,” which requires an entity to measure obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this guidance is fixed at the reporting date, as the sum of the amount the reporting entity agreed to pay on the basis of its arrangement among its co-obligors and any additional amount the reporting entity expects to pay on behalf of its co-obligors. The guidance in this ASU also requires an entity to disclose the nature and amount of the obligation as well as other information about those obligations. The standard is effective for fiscal years, and interim periods within those years, beginning after December 15, 2013.We are currently evaluating the impact of adopting this guidance. In March 2013, the FASB issued ASU No. 2013-05, “Parent's Accounting for the Cumulative Translation Adjustment upon Derecognition of Certain Subsidiaries or Groups of Assets within a Foreign Entity or of an Investment in a Foreign Entity”. This ASU addresses the accounting for the cumulative translation adjustment when a parent either sells a part or all of its investment in a foreign entity or no longer holds a controlling financial interest in a subsidiary or group of assets that is a nonprofit activity or a business within a foreign entity. The guidance outlines the events when cumulative translation adjustments should be released into net income and is intended by FASB to eliminate some disparity in current accounting practice. This standard is effective prospectively for fiscal years, and interim periods within those years, beginning after December 15, 2013.We are currently evaluating the impact of adopting this guidance. In July 2013, the FASB issued,ASU No. 2013-11 “Presentation of an Unrecognized Tax Benefit When a Net Operating Loss Carryforward, a Similar Tax Loss, or a Tax Credit Carryforward Exists” (“ASU 2013-11”).ASU 2013-11 addresses the diversity in practice that exists for the balance sheet presentation of an unrecognized tax benefit when a net operating loss carry-forward, a similar tax loss, or a tax credit carry-forward exists.Under this 24 PETROHUNTER ENERGY CORPORATION NOTESTO CONSOLIDATED FINANCIAL STATEMENTS ASU, an unrecognized tax benefit, or portion thereof, should be presented in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward except when specific conditions are met as outlined in the ASU. When these specific conditions are met, the unrecognized tax benefit should be presented in the financial statements as a liability and should not be combined with deferred tax assets. This standard is effective for fiscal years, and interim periods within those years, beginning after December15, 2013, and should be applied prospectively to all unrecognized tax benefits that exist at the effective date.We are currently evaluating the impact of adopting this guidance. Note 3 - Restricted Cash and Marketable Securities As of September 30, 2012 and 2011, long term restricted cash consists of $85,000 in certificates of deposit and letters of credit for exploration permits and state and local bonds. As of September 30, 2012, we have recorded $nil in marketable securities on our Consolidated Balance Sheet. As of September 30, 2011, we had recorded $650,000, representing 5,000,000 shares of Falcon common stock that we held on this date. The 5,000,000 shares of Falcon were restricted through various agreements wherein they had been pledged as collateral. As described in Note 2, we have accounted for these securities in accordance with FASB ASC 320, “Accounting for Certain Investments in Debt and Equity Securities.” During the fiscal year ended September 30, 2012, 4,200,000 shares of Falcon Stock were sold resulting in losses of $143,373, versus disposition of marketable securities for the fiscal year ended September 30, 2011, which resulted in the recording of a gain of $27,647. During the fiscal year ended September 30, 2012 we transferred 800,000 Falcon shares to a related party in connection with the extinguishment of $96,045 in advances fees payable resulting in a loss on extinguishment of $19,955. Note 4- Fair Value Measurement and Disclosure The following table summarizes financial assets measured at fair value on a recurring basis as of September 30, 2012 and 2011, segregated by the level of the valuation inputs within the fair value hierarchy utilized to measure fair value: September 30: Quoted Prices In an Active Market for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs (Level 1) (Level 2) (Level 3) Total Total as of September 30, 2010 $ $
